REDMANN, Judge,
concurring.
This case is one of mild to moderate pain experienced from time to time. There is no contradictory medical or lay testimony, and there is no credibility call. Accepting all the evidence, this writer would have awarded only a fraction of the $73,000 general damages that the trial judge awarded. The trial judge, however, has “much discretion.” C.C. 1934(3). This writer cannot “articulate” any abuse of that discretion as required by Reck v. Stevens, La.1979, 373 So.2d 498, and, with respect, has not seen in any opinion any rational explanation of why a given number of dollars is too much or too little for some never completely describable nor verifiable suffering. I therefore concur in affirming the award.